Citation Nr: 1431999	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a heart disability for accrued benefits purposes. 

3.  Entitlement to service connection for diabetes for accrued benefits purposes. 

4.  Entitlement to service connection for end stage renal disease for accrued benefits purposes.

5.  Entitlement to service connection for non-Hodgkin's lymphoma for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to June 1950 and from October 1950 to November 1951.  He died on May [redacted], 2007.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2010 the appellant testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At that hearing, it was indicated that the claim for accrued benefits was limited to the issues on the title page.

This case was remanded for additional development in February 2011 and December 2013.  The case is now, once more, before the Board for appellate review.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains November 2013 and April 2014 Appellate Briefs relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it appears that the appellant may have died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  The Board has attempted to verify this administratively, but has been unable to do so.

The Veteran's representative was unable to provide any official confirmation of the appellant's death or to contact any member of the appellant's family.  This case must therefore be remanded in order to officially determine whether the appellant is still living.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration or other applicable authority to determine whether the appellant is currently still living.  Associate all responses received with the claims file.  All attempts at confirmation should be documented in the claims file.

2.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


